DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of claims 1-10 with traverse in the reply filed on 01/04/2021 is acknowledged.  The traversal is on the grounds that the respective scenarios of claims 1-10 and 11-20 are not mutually exclusive and because there is no serious burden on the examiner.  Applicant’s assertions are not found persuasive.  
	Although claims 1-10 and 11-20 are directed to methods and a network of generating a communication schedule for a plurality of nodes, claims 1-10 and 11-20 recite very different ways of doing so.  The method of claims 1-10 and the method and network of claims 11-20 are mutually exclusive in the sense that they recite limitations that are not required by the other.  Claim 1 recites a method of generating a communication schedule for a plurality of nodes in a multi-hop network, the plurality of nodes comprising a first node, a second node and a third node, wherein: the second node is a primary parent of the first node and the third node is a secondary parent of the first node.  The method comprises the first node requesting first and second resources in a communication schedule for communicating with the second and third nodes, respectively; the second or third node allocating a second set of resources that includes a third resource for the first node to communicate to the second node and a fourth resource for the first node to communicate to the third node; wherein at least the third resource does not generate a conflict.  Claim 11, on the other hand, recites a method of operating a network comprising a leak node and a plurality of nodes logically distributed between a first set of nodes and a second set of nodes (claim 1 does not recite a leak node and does not recite a logical distribution between a first set of nodes and a second set of nodes).  The method of claim 11 
	Applicant submits that a search of all claims in the present application would not impose a serious burden on the office.  Examiner respectfully disagrees.  According to MPEP § 808.02, serious burden of searching multiple inventions is established by any of the following:  (A) separate classification thereof,  (B) a separate status in the art when they are classifiable together; or (C) a different field of search.   For (C), where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together.  In the present case, searching different classes/subclasses of CPCs is necessary and different search queries are necessary.  For claim 1, it would be necessary to search at least classes/subclasses H04W84/18 and H04W72/1273.  For claim 11, it would be necessary to search at least classes/subclasses H04W84/20, H04W88/08, and H04W72/0453.  Additionally, different text search queries would be required for claims 1-10 and claims 11-20.  As previously stated, the features of independent claim 11 requiring first and second sets of nodes communicating with first and second controller nodes on first and second frequencies, respectively, and requiring that the first set of nodes and second set of nodes communicate in parallel would require different text search queries than claim 1, which as mentioned above, requires allocation of resources to a first node for communicating to second and third nodes by 
For the reasons set forth above, the requirement for restriction is still deemed proper and is therefore made FINAL.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/04/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/2019 has been placed in the record and considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A Method of Generating a Communication Schedule For Nodes in a Multi-Hop Network.

Claim Objections
Claims 1-10 are objected to because of the following informalities: 
in the tenth (10th) line of claim 1
in the second limitation of claim 9, “requesting at least a seventh resource” should be changed to –requesting at least a fifth resource—because claim 9 is dependent on claim 2 which is dependent on claim 1.  Neither claim 1 nor claim 2 recites a fifth or sixth resource.   
in the fourth line of claim 10, “an eighth resource for transmitting” should be changed to –a fifth resource for transmitting-- because claim 10 is dependent on claim 2 which is dependent on claim 1.  Neither claim 1 nor claim 2 recites a fifth, sixth or seventh resource.   
Claims 2-8 are objected to due to their dependency on claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kneckt et al.  (US PG Pub 2008/0298390 A1, hereinafter “Kneckt”).
	Regarding claim 1, Kneckt teaches a method of generating a communication schedule (FIG. 4B) for a plurality of nodes in a multi-hop network (FIG. 1 including RN nodes), the plurality of nodes comprising a first node (FIG. 1 RN 106; FIGs 4A & 4B node D), a second node (FIG. 1 RN 104; FIGs 4A & 4B node B)  and a third node (FIG. 1 RN 102; FIGs 4A & 4B node C), wherein: the second node is a primary parent of the first node and the third node is a secondary parent of the first node (FIG. 1 illustrates that either node RN 104 or 102 to which RN 106 is connected to along a path from MN 114 to AG 100 could be a primary parent  or secondary parent; in the example of FIG. 4B, either node B or node C is the primary parent and secondary parent of node D; EXAMINER NOTE:  because no definitions for , the method comprising:  requesting, by the first node (¶ [0036] FIG. 4A illustrates the reservations for the transmission resources during the beaconing period {reservations for transmission resources is interpreted as requesting a resource}); a first resource in the communication schedule for communication from the first node to the second node (FIG. 4A illustrates that node D reserves/requests a first resource for communication to node B); and a second resource in the communication schedule for communication from the first node to the third node (FIG. 4A illustrates that node D reserves/requests a second resource for communication to node C); and allocating, by at least one of the second or third node, a second set of resources in the communication schedule (¶ [0023] discloses that neighboring node(s) {i.e. such as neighboring node/parent node RN 104 or 102 in FIG. 1} receiving a reservation request from a source node (i.e. node 106 in FIG. 1/node D in FIG. 4A}, reserves/allocates resources {i.e. second set of resources} for data transfer) comprising: a third resource in the communication schedule for communication from the first node to the second node (¶ [0036] FIG. 4B illustrates utilization of the reserved transmission resources within a data transmission period; FIG. 4B illustrating that resource 412 on channel 3 is allocated for communication from node D to node B) and a fourth resource in the communication schedule for communication from the first node to the third node (¶ [0036] FIG. 4B illustrates utilization of the reserved transmission resources within a data transmission period; FIG. 4B illustrating that resource 414 on channel 3 is allocated for communication from node D to node C); wherein: at least the third resource does not generate a conflict in the communication schedule (FIG. 4B illustrating that resource 412 does not conflict/overlap with any of the other resources in the communication schedule).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kneckt, in view of Aijaz et al., “DeAMON:  A Decentralized Adaptive Multi-Hop Scheduling Protocol for 6TiSCH Wireless Networks,” IEEE Sensors Journal., Vol. 17, No. 20, October 15, 2017, pp. 6825-6836 (hereinafter “Aijaz”). 
Regarding claim 2, Kneckt teaches wherein a resource is a timeslot on a frequency channel (FIGs. 3, 4A & 4B illustrating timeslot on the time scale and different channels 1-4, i.e. frequency; ¶ [0026]).
	Kneckt does not explicitly teach determining, by at least one of the second or the third node, whether the first resource or the second resource generates a conflict in the communication schedule; and if not; assigning the third resource equal to the first resource; and assigning the fourth resource equal to the second resource.
	In analogous art, Aijaz teaches determining, by at least one of the second or the third node, whether the first resource or the second resource generates a conflict in the communication schedule (Page 6828 last paragraph to page 6829, first partial paragraph: Rule 3:  Any parent node {i.e. claimed second or third node} receiving an FRS message, will confirm the requested allocation, if and only if it finds no conflict); 
Examiner notes that “and if not; assigning the third resource equal to the first resource; and assigning the fourth resource equal to the second resource” recites a contingent limitation.
According to MPEP 2111.04 II., the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  As applied to claim 2, “assigning the third resource equal to the first resource; and assigning the fourth resource equal to the second resource” occurs only if “the first resource or the second resource does not generate a conflict in the communication schedule” (i.e. the condition precedent).  Thus, the contingent limitation is not given patentable weight in determining whether the claim is rejectable in view of prior art.
	However, to foster compact prosecution, Aijaz also teaches and if not; assigning the third resource equal to the first resource; and assigning the fourth resource equal to the second resource (Page 6828 last paragraph to page 6829, first partial paragraph: Rule 3:  . . . 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kneckt in order to allocate the requested resources only if they do not conflict with the schedule as taught by Aijaz.  One would have been motivated to do so in order to avoid collisions during transmission of data by multiple nodes, thereby avoiding lost data which improves network performance.  (Aijaz, page 6826, second column, first partial paragraph)

Regarding claim 3, Kneckt does not teach receiving by the first node, a downlink signalling message (DLS) comprising a relative transmission priority for each node that uses the second node as a primary parent; and requesting, by the first node, the first resource and the second resource on a scheduling channel based on the relative transmission priority of the first node in the downlink signalling message (DLS).
In analogous art, Aijaz teaches receiving by the first node, a downlink signalling message (DLS) (page 6828, third paragraph of Section B. Protocol Description:  Build command reads on downlink signaling message) comprising a relative transmission priority for each node that uses the second node as a primary parent (page 6828, third paragraph of Section B. Protocol Description: . . . The priority information is embedded into the Build command . . . Moreover, it also assigns priorities to nodes 2 and 3 {i.e. child nodes such as the claimed first node}. We assume that node 3 has priority over node 2. Therefore, node 3 selects timeslot b1, whereas node 2 selects timeslot b2, for forwarding the Build command to its child nodes, respectively {interpreted as the build command/DLS message to a child node such as the claimed first node must include relative transmission priority for every node that uses the transmitter of the build command as a primary parent, because node 3 disclosed by Aijaz 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kneckt and Aijaz such that the first node requests the first resource and the second resource on a scheduling channel based on the relative transmission priority of the first node in the downlink signalling message (DLS)/build message as further taught by Aijaz.  One would have been motivated to do so in order for the first node to request resources in a manner that avoids collisions with another node requesting resources, thereby avoiding lost data which improves network performance.  (Aijaz, page 6826, second column, first partial paragraph)

Regarding claim 4, Kneckt does not teach wherein the downlink signalling message (DLS) further comprises a relative transmission priority for each node that uses the second node as a secondary parent.
In analogous art, Aijaz teaches wherein the downlink signalling message (DLS) further comprises a relative transmission priority for each node that uses the second node as a secondary parent (EXAMINER NOTE:  because no definition is provided to distinguish between a primary parent and secondary parent, the labels primary and secondary are not given patentable weight in the context of claim 4.  Thus, as set forth in detail for claim 3, Page 6828, third paragraph of Section B discloses that the build command/DLS message to a child node must include relative transmission priority for every node that uses the transmitter of the build command as a parent (e.g. secondary parent), because node 3 disclosed by Aijaz selects the first timeslot b1 and child node 2 selects the second timeslot b2.  In other words, each child node receiving the build command knows its priority in selecting timeslots).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kneckt and Aijaz to .  One would have been motivated to do so in order to allocate resources in a schedule in a manner that avoids collisions with another node requesting resources, thereby avoiding lost data which improves network performance.  (Aijaz, page 6826, second column, first partial paragraph)

	Regarding claim 5, Kneckt does not explicitly teach wherein: the first node requests the first resource and the second resource by transmitting a multi-packet request for uplink slots message (MP-RFS-U); and the second set of resources is allocated by the second node.
	In analogous art, Aijaz teaches wherein: the first node (page 6828, FIG. 1 node 4) requests the first resource and the second resource by transmitting a multi-packet request for uplink slots message (MP-RFS-U) (Page 6829, first full paragraph: node 4, which is a leaf node, selects timeslots t0 and t1 on channel offset w0 and sends a Request-for-Slots (RFS) message to its default parent (FIG. 1 node 2) in a signaling slot s0. Note that node 4 will request 2 time slots as it has 2 packets to send {RFS message requesting 2 time slots reads on MP-RFS-U}); and the second set of resources is allocated by the second node (Page 6829, first full paragraph: . . . node 2 will respond back with an Assign (ASG) message to confirm the allocation as per Rule 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kneckt and Aijaz to implement the further teachings of Aijaz.  One would have been motivated to do so in order for the first node to request an amount of resources necessary for its transmission in a manner that avoids collisions with another node requesting resources, thereby avoiding lost data which improves network performance.  (Aijaz, page 6826, second column, first partial paragraph)

	Regarding claim 6, Kneckt  does not explicitly teach wherein the third node is a primary parent of a fourth node and the method further comprises: receiving, by the third node, from the fourth node, after receiving the request from the first node, a request for a fifth resource in the communication schedule; and transmitting, by the third node a multi-packet assignment message (MP-ASG) comprising: an indication of whether the second resource or the fifth resource generates a conflict in the communication schedule.
	As an initial matter, this limitation is interpreted as a parent node (i.e. third node) having a first child node (first node) and a second child node (fourth node).  The parent node receives a request for a fifth resource in the communication schedule from the second child node after receiving a request for the second resource from the first child node and transmits a MP-ASG comprising: an indication of whether the second resource or the fifth resource generates a conflict in the communication schedule.   
	In analogous art, Aijaz teaches wherein the third node (page 6829 FIG. 3 node 5) is a primary parent of a fourth node (FIG. 3 node 8) and the method further comprises: receiving, by the third node, from the fourth node, after receiving the request from the first node (FIG. 3 node 9), a request for a fifth resource in the communication schedule (page 6830, first column, first paragraph: discloses that node 9, which has priority over node 8 sends an RFS (request for slots) message for slot t0  to node 5.  Later, node 8 requests a later timeslot  t1); and transmitting, by the third node a multi-packet assignment message (MP-ASG) comprising: an indication of whether the second resource or the fifth resource generates a conflict in the communication schedule (page 6829 FIG. 3 chart illustrating time slots and frequency offset, shows that node 5 allocates resources to nodes 8 and 9  (i.e. MP-ASG) on different slots and different channels;  page 6830, first column, first paragraph: discloses that node 8’s first request for a slot was unsuccessful and had to be repeated.  Thus, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kneckt and Aijaz to implement the further teachings of Aijaz.  One would have been motivated to do so in order for resources in a communication schedule to be allocated amongst nodes in a manner that avoids collisions, thereby avoiding lost data which improves network performance.  (Aijaz, page 6826, second column, first partial paragraph)

	Regarding claim 7, Kneckt teaches wherein the second set of resources is allocated by the second node and the third node (¶ [0025] Upon reception of the reservation request from the source node 204, the target node 206 and the other neighboring node 202 transmit a positive acknowledgment to the source node 204, if the nodes 202 and 206 have no active reservations for the requested transmission resource {interpreted as because a target node and other neighboring nodes receiving a reservations request transmit a positive acknowledgement, a second and third node allocates the resources}).
	Kneckt does not explicitly teach requesting, by the first node, the first resource by transmitting a first Request-for- Slots (RFS) message to the second node; and requesting, by the first node, the second resource by transmitting a second Request-for-Slots (RFS) message to the third node.
	In analogous art, Aijaz teaches that a child node requests resources from a parent node using a request-for-Slots (RFS) message (See page 6829, first column, first full paragraph: Based on Rule 1 and Rule 2, node 4, which is a leaf node, selects timeslots t0 and t1 on 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the first node to use a RFS message to request slots such that the first node requests the first resource by transmitting a first Request-for- Slots (RFS) message to the second node; and the first node, requests the second resource by transmitting a second Request-for-Slots (RFS) message to the third node.  One would have been motivated to do so in order for the first node to request resources in a manner that avoids collisions with another node requesting resources, thereby avoiding lost data which improves network performance.  (Aijaz, page 6826, second column, first partial paragraph)

	Regarding claim 8, Kneckt does not explicitly teach wherein a fifth node acts as the primary parent to the third node, and the method further comprises: requesting, by the third node a plurality of resources in the communication schedule comprising: a sixth resource for transmitting data generated by the third node; and a number of resources equal to a number of nodes that associate the third node as a parent node.
	In analogous art, Aijaz teaches wherein a fifth node (page 6829, FIG. 3 node 2) acts as the primary parent to the third node (page 6829, FIG. 3 node 5), and the method further comprises: requesting, by the third node a plurality of resources in the communication schedule (page 6830, first column, first full paragraph:  After scheduling its child
nodes, node 5 requests timeslots t2, t3 and t4) comprising: a sixth resource for transmitting data generated by the third node; and a number of resources equal to a number of nodes that associate the third node as a parent node (page 6830, first column, first full paragraph: interpreted as after node 5 schedules its child nodes 8 and 9, node 5 requests slots t2, t3 and t4 .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kneckt and Aijaz to implement the further teachings of Aijaz.  One would have been motivated to do so in order for the third node to request resources in a manner that avoids collisions with another node requesting resources, thereby avoiding lost data which improves network performance.  (Aijaz, page 6826, second column, first partial paragraph)

Regarding claim 9, the combination of Kneckt and Aijaz, specifically Kneckt, teaches determining, by the first node, whether an assignment message (ASG) has been received after requesting at least one of the first resource or the second resource (FIG. 4A illustrates that node D reserves/requests a first resource for communication to node B; ¶ [0023] discloses that neighboring node(s) receiving a reservation request from a source node {i.e. such as neighboring node/parent node RN 104 or 102 in FIG. 1}, reserves/allocates resources {i.e. second set of resources} for data transfer;  [0036] FIG. 4B illustrates utilization of the reserved transmission resources within a data transmission period; FIG. 4B illustrating that resource 412 on channel 3 is allocated for communication from node D to node B {these teaching are interpreted as node D determines that it is assigned its requested resources for communicating to node B; thus, the assignment of the reserved resources would necessarily have been communicated to node D  (i.e. an assignment message)}).
Examiner notes that “and if not: requesting at least a seventh resource in the communication schedule, wherein the seventh resource is on a different frequency channel to the first or the second resource” recites a contingent limitation.
According to MPEP 2111.04 II., the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed 
However, to foster compact prosecution, Aijaz teaches and if not: requesting at least a seventh resource in the communication schedule, wherein the seventh resource is on a different frequency channel to the first or the second resource (page 6830, first column, first paragraph: discloses that when node 8’s request for timeslot t1 on channel offset w0 from  its parent node 5 is unsuccessful, it retransmits a request for slots (RFS) message to its parent requesting timeslot t1 on channel offset w1 (i.e. different frequency channel)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kneckt and Aijaz for a node to request a resource on a different frequency channel when its initial request for a resource is unsuccessful.  One would have been motivated to do so in order for resources in a communication schedule to be managed in a manner that avoids collisions with another node requesting resources, thereby avoiding lost data which improves network performance.  (Aijaz, page 6826, second column, first partial paragraph)

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   As allowable subject matter has been indicated, applicant's reply must 


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kiryanov et al., “Analysis of algorithms for decentralized dynamic channel resource reservation for data streaming in Wi-Fi networks,” Journal of Communications Technology & Electronics, pp. 694-703, Springer Nature B.V. (Jun 2017);
Lee (US PG Pub 2015/0049644 A1) – discloses maintenance of time slot usage indicators and self-organizing wireless networking;
Jin (US PG Pub 2019/0159201 A1) – discloses A network device for a wireless local area network, wherein the network device is operable to wirelessly communicate with a neighbouring device according to a schedule which allocates timeslots to communication between neighbouring devices;
Sydir et al. (US PG Pub 2019/0104519 A1) – discloses traffic-aware slot assignment in a multi-hop wireless network;
Hui et al. (US PG Pub 2016/0021596 A1) – discloses traffic class capacity allocation in computer networks; 
Chandrashekar et al. (US PG Pub 2017/0013614 A1) – discloses a method of assigning nodes and time slots in a wireless audio node mesh network; and 
Zheng et al. (US PG Pub 2007/0133592 A1) – discloses a method for tree-based spatial time division multiple access (TDMA) scheduling in a multi-hop wireless network.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413